            Case 5:19-cv-00028-JLS Document 1 Filed 01/04/19 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

KIMBERLY D. PAYNE, individually and
on behalf of a collective of others similarly-
situated,                                        Case No.: _____________________
                        Plaintiffs,              INDIVIDUAL AND COLLECTIVE ACTION
v.                                               JURY TRIAL DEMANDED
LEHIGH VALLEY RESTAURANT                         Electronically Filed
GROUP, INC.,

                        Defendant.


               COMPLAINT – INDIVIDUAL AND COLLECTIVE ACTION

       Plaintiff Kimberly D. Payne, in her individual capacity, and on behalf of a proposed

collective of similarly-situated female employees, brings this action to address gender

discrimination in employee pay practices perpetrated by Defendant Lehigh Valley Restaurant

Group, Inc. in violation of the Equal Pay Act of 1963 (“Equal Pay Act”), 29 U.S.C. § 206, et seq.

Based on her personal knowledge with regards to Plaintiff and Plaintiff’s actions, and on

information and belief as to all other matters, Plaintiff alleges as follows:

                                          THE PARTIES

       1.      Plaintiff Kimberly D. Payne (“Ms. Payne”) is an adult female residing in

Cumberland County, Pennsylvania. From approximately 2014 until October 2018, Ms. Payne

was an “employee” of LVRG, as defined by the Equal Pay Act. From approximately July 2018

until October 2018, Ms. Payne was a salaried Front of House Manager. As a salaried Front of

House Manager, Ms. Payne was consistently and systematically paid less than her male peers for

the same work. Ms. Payne has executed a Consent to Join form pursuant to 29 U.S.C § 216(b),

which is attached and incorporated as Exhibit A.
             Case 5:19-cv-00028-JLS Document 1 Filed 01/04/19 Page 2 of 11




        2.      Defendant Lehigh Valley Restaurant Group, Inc. (“LVRG”) is a Pennsylvania

corporation with its principal place of business in Allentown, Pennsylvania.          LVRG is a

franchisee of Red Robin Gourmet Burgers, Inc. covering the Lehigh Valley, Northeast, Southeast

and Harrisburg regions of Pennsylvania. Upon information and belief, LVRG owns and operates

twenty-two (22) Red Robin franchise restaurants.

        3.      At all times relevant to this action, LVRG was an “employer” as defined by the

Equal Pay Act. At all times relevant to this action, Defendant LVRG acted as Ms. Payne’s

employer.

        4.      Ms. Payne asserts Count I of this Complaint, on behalf of herself individually and

a collective action class of similarly-situated female employees, for violations of the Equal Pay

Act.   Ms. Payne seeks to recover damages for the collective action class and themselves,

including, but not limited to, back pay, liquidated damages, reasonable attorneys’ fees, and

litigation costs.

        5.      Ms. Payne asserts Count II of this Complaint, on behalf of herself individually,

for retaliation in violation of Section 215(a)(3) of the Equal Pay Act. Plaintiff Payne seeks to

recover damages, on behalf of herself individually, including, but not limited to, compensatory

damages, liquidated damages, punitive damages, reasonable attorneys’ fees, and litigation costs.

                                 JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction over this suit pursuant to the Equal Pay

Act of and 28 U.S.C. § 1331.

        7.      Venue is proper in this District pursuant to 28 U.S.C § 1391(b). The unlawful

employment practices complained of infra took place within this District and a substantial part of

the events and omissions giving rise to Plaintiffs’ claims occurred in this District. Further,

LVRG regularly transacts substantial business within this District.


                                             2
            Case 5:19-cv-00028-JLS Document 1 Filed 01/04/19 Page 3 of 11




                                 FACTUAL ALLEGATIONS

       8.      Within LVRG’s Red Robin restaurants, LVRG maintains strict, centralized

control over its employees, which includes hiring and wage decisions. In order to maintain this

control, LVRG has a rigid top down, hierarchical corporate structure.

       9.      At the restaurant level, the salaried Front of House Managers report directly to the

restaurant’s General Manager.

       10.     Above the LVRG restaurant level, individual restaurant General Managers report

directly to a Regional Manager.      Upon information and belief, the approximately five (5)

Regional Managers report to LVRG’s senior corporate executives.

       11.     LVRG’S Reginal Managers, in conjunction with LVRG’s executive leadership,

execute a top down wage policy, which consistently, systematically, and willfully pays female

salaried Front of House Managers less than their male colleagues, in the same positions, for the

same work.

       12.     LVRG’s deliberate gender discrimination against women manifests itself in the

pay rate of salaried Front of House Managers throughout LVRG’s restaurants.

       13.     The wage disparity between female and male salaried Front of House Managers

within LVRG’s restaurants is based solely on gender.

              PLAINTIFF PAYNE’S EXPERIENCE AS A LVRG EMPLOYEE

       14.     Ms. Payne first worked at an LVRG Red Robin restaurant in 2014.

       15.     Between her date of hire and termination in 2018, Ms. Payne worked at LVRG

locations in Mechanicsburg, Selinsgrove, York and Lancaster, Pennsylvania.




                                            3
          Case 5:19-cv-00028-JLS Document 1 Filed 01/04/19 Page 4 of 11




       16.     Ms. Payne’s last position within LVRG was as a salaried Front of House Manager

from approximately July 2018 until her termination on or about October 20, 2018.

       17.     Prior to being promoted to a salaried Front of House Manager, Ms. Payne worked

as an hourly manager in the York, Pennsylvania location.

       18.     When Ms. Payne was promoted to the salaried Front of House Manager position,

she was offered a salary of $42,000, and was able to negotiate a salary of $43,000 per year.

       19.     Ms. Payne was aware that LVRG at the time was advertising online for salaried

Front of House Managers with starting salaries of $50,000, and that males were being hired from

outside LVRG with starting salaries of at least $48,000 to $50,000.

       20.     Ms. Payne was also aware that female salaried Front of House Managers were

routinely paid significantly less than their male counterparts. While males were paid a salary of

$48,000 to $50,000 per year, females were paid a salary in the range of $43,000 per year.

       21.     On or about September 19, 2018, Ms. Payne made a complaint at a meeting

attended by her Regional Manager regarding the disparity in pay between female Front of House

Manager salaries and those of their male counterparts.

       22.     Rather than address Ms. Payne’s concerns about pay disparity, LVRG terminated

Ms. Payne’s employment on or about October 20, 2018.

       23.     Ms. Payne was an exemplary employee for LVRG who was consistently and

willfully paid less than her male colleagues with the same title performing the same job

responsibilities. LVRG had no basis, other than gender, to pay Ms. Payne less than her male

colleagues, and no basis, other than her complaint regarding the disparity of pay between female

and male Front of House Managers, to terminate her employment.             LVRG’s actions were

deliberate and willful violations of the Equal Pay Act.




                                             4
          Case 5:19-cv-00028-JLS Document 1 Filed 01/04/19 Page 5 of 11




       COLLECTIVE ACTION ALLEGATIONS UNDER THE EQUAL PAY ACT

       24.      LVRG has engaged in systemic gender discrimination against its female

employees. LVRG has caused, contributed to, and perpetuated gender-based pay disparities

through common policies, practices, and procedures, including but not limited to common

compensation and centralized decision-making.

       25.      Plaintiff re-alleges and incorporates by reference each and every allegation in the

previous paragraphs alleging common policies, practices, and procedures resulting in unequal

pay earned by female employees in LVRG’s restaurants.

       26.      Plaintiff brings this claim for violations of the Equal Pay Act as a collective action

pursuant to 29 U.S.C. § 216(b) on behalf of all members of the Collective Action Class. The

Collective Action Class is defined as follows:

       All female employees who are or have been employed by Defendant Lehigh
       Valley Restaurant Group, Inc. as salaried Front of House Managers from three (3)
       years prior to the filing date of this Complaint up until this Collective Action
       Class is finally certified by the Court.

       27.      Plaintiff seeks to represent all female Front of House Managers, as described

above, who were paid less than male employees for doing similar work. The systemic gender

discrimination described in this Complaint has been, and is, continuing in nature.

       28.      Questions of law and fact common to the Collective Action Class and Plaintiff

include but are not limited to the following:

             a. Whether LVRG unlawfully failed and continues to unlawfully fail to compensate

                female Front of House Managers at a level commensurate with comparable male

                employees;




                                                5
          Case 5:19-cv-00028-JLS Document 1 Filed 01/04/19 Page 6 of 11




             b. Whether LVRG’s policy, practice, or procedure of failing to compensate female

                  Front of House Managers at a level commensurate with comparable male

                  employees violates the applicable provisions of the Equal Pay Act; and

             c.   Whether LVRG’s failure to compensate female Front of House Managers at a

                  level commensurate with comparable male employees was willful within the

                  meaning of the Equal Pay Act.

       29.        Plaintiff’s Equal Pay Act claim may be maintained as an “opt-in” collective action

pursuant to 29 U.S.C. 216(b) because Plaintiff is similarly-situated to the female employees

described in the Collective Action Class. Plaintiff’s claims are similar to the claims asserted by

the Collective Action Class.

       30.        Plaintiff and the Collective Action Class are (a) similarly situated; and (b) are

subject to LVRG’s common compensation policies, practices and procedures and centralized

decision-making resulting in unequal pay based on sex by failing to compensate female Front of

House Managers at a level commensurate with male employees who perform substantially equal

work and/or hold equivalent levels, job titles, and positions.

                                    COUNT I
                  (INVIDUAL AND COLLECTIVE ACTION CLASS CLAIM)

 VIOLATION OF THE FAIR LABOR STANDARDS ACT OF 1938, AS AMENDED BY
             THE EQUAL PAY ACT OF 1963 (“EQUAL PAY ACT”),
                               29 U.S.C. § 206, ET SEQ.
                 DENIAL OF EQUAL PAY FOR EQUAL WORK
      (Asserted by Plaintiff and the Collective Action Class Against Defendant)

       31.        Plaintiff re-alleges and incorporates by reference each and every allegation in the

previous paragraphs as though fully set forth herein.

       32.        This Count is brought on behalf of Plaintiff and all members of the Collective

Action Class against Defendant Lehigh Valley Restaurant Group, Inc.



                                               6
          Case 5:19-cv-00028-JLS Document 1 Filed 01/04/19 Page 7 of 11




       33.     LVRG is an employer of Plaintiff and the members of the Collective Action Class

within the meaning of the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. § 206, et seq.,

as amended by the Equal Pay Act.

       34.     LVRG has discriminated against Plaintiff and the members of the Collective

Action Class by paying them less than similarly-situated male employees who performed jobs

which required equal skill, effort, and responsibility, and which were performed under similar

working conditions.

       35.     Defendant so discriminated against Plaintiff and the members of the Collective

Action Class by subjecting them to common discriminatory pay and performance management

policies, including discriminatory salaries in violation of the Equal Pay Act.

       36.     The differential in pay between Plaintiff and the members of the Collective

Action Class and similarly-situated male employees was not due to seniority, merit, quantity or

quality of production, or a factor other than sex, but was, in fact, due exclusively to sex.

       37.     LVRG caused, attempted to cause, contributed to, and caused the continuation of

wage rate discrimination based on sex in violation of the Equal Pay Act.

       38.     LVRG intentionally paid Plaintiff and the members of the Collective Action Class

less than similarly-situated male employees in violation of the Equal Pay Act. The foregoing

conduct constitutes a willful violation of the Equal Pay Act within the meaning of 29 U.S.C. §

255(a). Because LVRG has willfully violated the Equal Pay Act, a three (3) year statute of

limitations applies to such violations pursuant 29 U.S.C. § 255(a).

       39.     As a result of LVRG’s unlawful conduct, Plaintiff as well as the members of the

Collective Action Class suffered and will continue to suffer harm, including, but not limited to,

lost earning, lost benefits, lost future employment opportunities, and other financial losses, as

well non-economic damages.


                                              7
            Case 5:19-cv-00028-JLS Document 1 Filed 01/04/19 Page 8 of 11




       40.       Plaintiff and the Collective Action Class are entitled to all legal and equitable

remedies available for violations of the Equal Pay Act, including, but not limited to, back pay,

liquidated damages, pre-judgment and post-judgment interest, reasonable attorneys’ fees and

litigations costs, and other compensation pursuant to 29 U.S.C. § 216(b).

                                   PRAYER FOR RELIEF ON COUNT I

       WHEREFORE, Plaintiff, on behalf of herself and the Collective Action Class, prays that

this Court:

       A.     Designate this action as a collective action on behalf of the proposed Collective
Action Class and

              a. Promptly issue notice pursuant to 29 U.S.C § 216(b) to all similarly-situated
                 members of the Collective Action Class, which (1) apprises them of the pendency
                 of this action, and (2) permits them to assert timely Equal Pay Act claims in this
                 action by filing individual Consent to Join forms pursuant to 29 U.S.C. § 216(b);
                 and

              b. Toll the statute of limitations on the claims of all members of the Collective
                 Action Class from the date the original complaint was filed until the members of
                 the Collective Action Class are provided with reasonable notice of the pendency
                 of this action and a fair opportunity to exercise their rights to opt-in as Plaintiffs;

       B.        Designate Plaintiff, Payne as representative of the Collective Action Class;

       C.      Designate Plaintiff’s chosen counsel, McCarthy Weisberg Cummings, P.C., as
counsel for the Collective Action Class;

        D.      Declare and adjudge that Defendant Lehigh Valley Restaurant Group, Inc.’s
employment decisions, policies, practices, and/or procedures challenged herein are harmful and
in violation of the Equal Pay Act;

       E.       Award back pay to Plaintiff and the members of the Collective Action Class,
including a sum to compensate Plaintiff and the members of the Collective Action Class for any
increased tax liability on a lump-sum award of back pay;

        F.     Award liquidated damages to Plaintiff and the members of the Collective Action
Class in the maximum amount available under the Equal Pay Act;

       G.       Award litigation costs and expenses, including, but not limited to, reasonable
attorneys’ fees, to Plaintiff and the members of the Collective Action Class;



                                                8
             Case 5:19-cv-00028-JLS Document 1 Filed 01/04/19 Page 9 of 11




       H.     Award Plaintiff and the members of the Collective Action Class pre-judgment and
post-judgment interest available under the Equal Pay Act;

       I.      Award Plaintiff and the members of the Collective Action Class any other
appropriate equitable relief; and

        J.      Award any additional relief that this Court deems just and proper.

                                           COUNT II
                                      (INVIDUAL CLAIM)

                  RETALIATION IN VIOLATION OF 29 U.S.C § 215(a)(3)
                     (Asserted by Plaintiff Payne Against Defendant)

        41.     Plaintiff Payne re-alleges and incorporates by reference each and every allegation

in the previous paragraphs as though fully set forth herein.

        42.     On or about September 19, 2018, Ms. Payne made a complaint regarding the

gender-based pay disparity between male and female salaried Front of House Managers of

LVRG restaurants at a meeting that was attended by a Regional Manager.

        43.     Ms. Payne’s complaint was the filing of a complaint within the meaning of the

FLSA.

        44.     In retaliation for raising concerns regarding LVRG’S violation of the Equal Pay

Act, LVRG terminated Ms. Payne. LVRG’S termination of Ms. Payne was in retaliation for

complaining about the gender-based pay disparity between male and female employees in further

violation of the FLSA.

        45.     LVRG’S termination of Ms. Payne after she complained to her superiors

regarding a gender-based pay disparity among LVRG restaurant General Managers constituted a

willful violation of the anti-retaliation provision of Section 215(a)(3) of the FLSA.

                            PRAYER FOR RELIEF ON COUNT II

        WHEREFORE, Plaintiff Payne, on behalf of herself individually, prays that this Court:




                                             9
Case 5:19-cv-00028-JLS Document 1 Filed 01/04/19 Page 10 of 11
Case 5:19-cv-00028-JLS Document 1 Filed 01/04/19 Page 11 of 11


                    EXHIBIT "A"
